oO ON Da FPF WwW DY —

RO RO RDO PO PN NP P PMO HMO | | = = = Ss eS = So S
oN OO FP WO NY | FO O WON DO Oo FP WOW NY | OO

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANDREW JOSHUA SALAS, NO. CV 17-3729-CAS (AGR)
Petitioner,
JUDGMENT
V.
NEIL MCDOWELL, Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,

IT IS ADJUDGED that the Petition for Writ of Habeas Corpus is denied, the
Strickler subclaim of Ground Three is dismissed with prejudice, and the remaining

claims are dismissed without prejudice as unexhausted.

’ .
DATED: April 14, 2020 Abruatna hh ou de
United States District J dge

 
